DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the species of polymer prepared from vinyl phosphonate and vinyl sulfonate in the reply filed on 21 April 2022 is acknowledged. Claims 2-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of polymer (which differ in the end groups from that which was elected), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Charmot et al. (US Patent Application Publication 2005/0063921).
Charmot et al. discloses oral care compositions comprising a polymer obtained by copolymerizing monomers including at least one anionic or neutral monomer selected from vinylphosphoric acid, 2-acrylamido-2-methyl-1-propanesulfonic acid, and mixtures thereof (abstract & example manufacture of polymers).  The use of both of these monomers read upon the two monomers used as recited by instant claims 1 and 5, which are anticipated by Charmot et al.
Instant claim 8 further limits the composition to including a metal ion salt in from 0.1 to 11 wt%.  And Charmot et al. discloses including divalent metal salts in from 0.3 to 0.9 wt% (paragraph [20]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Charmot et al. (US Patent Application Publication 2005/0063921) in view of Wason (US Patent 4,340,583).
Charmot et al. discloses oral care compositions comprising a polymer obtained by copolymerizing monomers including at least one anionic or neutral monomer selected from vinylphosphoric acid, 2-acrylamido-2-methyl-1-propanesulfonic acid, and mixtures thereof (abstract).  The use of both of these monomers read upon the two monomers used as recited by instant claim 1.
Instant claims 7 and 9 further recite limitation to the inclusion and to the amount of water present in the composition, as well as the inclusion of stannous fluoride.  Charmot et al. teaches that the oral composition can comprise ingredients common in the art, such as anti-caries agents like stannous fluoride (paragraph [24]) and water as a carrier (paragraph [38]).  Charmot et al. further teaches that the oral composition can be a toothpaste (paragraph [47] and claim 4).  However, Charmot et al. does not teach the amount to use for the water or of stannous fluoride.
Wason discloses toothpastes (abstract), and demonstrates the preparation toothpastes (such as example 11).  The amount of water present in order to prepare a useful toothpaste is 16.6 wt% water.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason for the water in order to prepare the toothpaste suggested by Charmot et al., as this amount is demonstrated by Wason to provide for effective toothpaste.
Instant claim 9 recites limitations to the inclusion and to the amount of stannous fluoride present in the composition.  Wason discloses toothpastes (abstract), and demonstrates the preparation of stannous fluoride-containing toothpastes (such as example 11).  The amount of stannous fluoride present in order to prepare a useful toothpaste is 0.40 wt% stannous fluoride.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the amount disclosed by Wason to prepare the toothpaste suggested by Charmot et al., as the amount is demonstrated by Wason to provide for effective toothpaste.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Downes et al. (US Patent Application Publication 2013/0071464).
Downes et al. discloses scaffold compositions comprising a phosphonic acid polymer, such as a vinylphosphonic acid – acrylic acid copolymer (abstract).  Alternatively, to acrylic acid, Downes et al. suggests using a copolymer of vinylphosphonic acid with vinylsulphonic acid (paragraph [27]), which is the elected species of polymer.  For using the polymer, a coating formulation is prepared where the polymer is present in a solution of distilled water and 10-15% of the polymer (and thus 85-90 wt% of water) (example 7).
The amount of water taught in this example does not read upon the instantly recited range.  However, it is considered to overlap the instantly recited range (85 wt% is considered to read upon “about” 70 wt%).  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 further recites that the composition is for oral care.  Downes et al. does not teach using the composition in such a manner.  However, the instant claims are drawn to a composition, and the body of the claims recite a structurally complete invention.  Furthermore, the use does not appear to result in a structural difference between the instantly recited invention and the composition taught by Downes et al. (the composition taught appears to be applicable to oral cavities).  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699